Citation Nr: 1800808	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-49 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for sprain, left knee, status-post surgery with scars. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1970 and October 1975 and March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2015, the Veteran testified before the Board.  A transcript of the testimony offered at the hearing has been associated with the record. 

In January 2017 these matters were last before the Board, at which time they were remanded.  


FINDINGS OF FACT

1.  Prior to March 14, 2017, the Veteran's service-connected left knee disability manifested by limitation of flexion with pain, but not painful or limited extension, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage with symptomatology other than pain, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, by impairment of the tibia and fibula or genu recurvatum.

2.  From March 14, 2017, the Veteran's service-connected left knee disability manifested by pain on flexion and extension limited to 10 degrees, but not ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage with symptomatology other than pain, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, by impairment of the tibia and fibula or genu recurvatum.

3.  The Veteran's service-connected left knee disability and PTSD, panic disorder, and MDD, with alcohol abuse in remission and marijuana dependence, are of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, for sprain, left knee, status-post surgery with scars, evaluated as painful limitation of flexion, are not met or approximated.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).

2.  From March 14, 2017, the criteria for a separate 10 percent rating, but no greater, for limitation of extension of the left knee are met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2010 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in June 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in January 2017 to afford the Veteran a VA examination.  In March 2017the was provided a VA examination.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Left Knee Evaluation

The Veteran seeks a higher initial evaluation for service-connected left knee sprain, status-post surgery with scars.  Throughout the applicable period, the left knee disability has been assigned a 10 percent evaluation for non-compensable loss of flexion with pain.  See 38 C.F.R. § 4.59.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.§ 1155 (2002); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

The evaluation of a knee disability under Diagnostic Codes 5257 or 5261, or both, does not, as a matter of law, preclude the assignment of a separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, and vice versa.  Entitlement to a separate evaluation depends on whether the manifestations of the disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.  Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Of record is an April 2010 SSA range of joint motion chart.  The chart reflects passive motion of flexion to 150 degrees and full extension.

In September 2010, the Veteran was afforded a VA examination.  At that time, he described weakness, stiffness, giving way and locking.  He described flare-ups as often as 4 times per week, each lasting 1/2 hour and precipitated by physical activity.  Examination of the left knee reflected guarding of movement and "locking pain," but no subluxation.  Extension was full to zero degrees.  Flexion was to 117 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  X-rays were normal  

An April 2011 VA treatment not reflects the Veteran's reports of instability of the knee.  A May 2011 VA record shows assessment of DJD of the medial compartment on X-ray.  

In February 2014, the Veteran was again examined by VA.  At that time, examination resulted in assessments of a left knee sprain and arthritis of the left knee.  During flare-ups, the Veteran related that his knee would give way.  Flexion was to 110 degrees, with pain objectively shown at this point.  Extension was full to zero degrees, without evidence of pain.  There was no additional functional loss following repetitive use.  Joint stability tests were normal.  The history of meniscectomy in 2000 was noted, and was without frequent episodes of joint "locking", pain and effusion.  In terms of residual symptoms from the meniscectomy, only pain was identified.  Examination of the right knee was largely normal.

In June 2015, the Veteran testified before the Board.  He related that his knee would pop frequently, and would "kind of lock up" on him if he waked too far.  He stated, with respect to instability, that he did not "trust [his knee] at all."  He described swelling, and did not use a brace for the knee.  

In March 2016, the Veteran was afforded another VA examination.  Examination at that time resulted in an assessment of a left knee sprain, status-post surgery, with instability of the left ACL.  The Veteran reported constant knee pain, and stated that the left knee would "go completely out sometimes."  He described difficulty with climbing a ladder and getting in and out of a truck.  Flexion of the left knee was to 110 degrees, and extension was full to zero degrees, with no pain noted on examination.  There was no additional loss following repetitive use.  Although the examination was not conducted following repetitive use over time or during a flare-up, the examiner noted that the Veteran's statements concerning functional loss with repetitive use and flare-ups were consistent with the examination.  In terms of joint stability, examination showed no history of recurrent subluxation or lateral instability.  There was also no history of recurrent effusion.  Joint stability testing was normal, but for 1+ (0 to 5 mm.) laxity noted on anterior instability testing (Lachman).  In terms of meniscal symptoms, the examiner identified frequent episodes of joint pain.  Examination of the right knee was largely normal.  Saliently, the report notes that the examiner did not review the Veteran's claims file.  

In January 2017, the Board remanded the matter to address the findings of instability of the noted on the March 2016 VA examination, as well as the severity of the left knee disability.  In February 2017, the Veteran was afforded a VA examination.  

Examination in February 2017 resulted in assessment of a left knee sprain, status-post surgery.  The Veteran reported flare-ups of the left knee, with increased stiffness and pain during damp, cold and changing weather, as well as with climbing "a lot."  Flexion was to 110 degrees and extension was limited to 10 degrees, actively and passively, including in weight bearing position.  On the right, flexion was limited to 130 degrees, actively and passively, with pain noted on examination, including in weight bearing position.  Pain was the cause of the functional loss.  Repetitive use testing showed no additional loss of function.  The Veteran's reports of additional loss during flare-ups and repetitive use were consistent with the examination.  

In March 2017, the AOJ obtained a medical opinion from the same examiner that initially assessed the ACL instability in March 2016.   The opinion is based on a review of the Veteran's claims file, including his VA treatment records.  The examiner stated that there was no history of recurrent subluxation or lateral instability.  In terms of the meniscus, the examiner noted no meniscal dislocation, with frequent episodes of joint "locking," pain or effusion.

Initially, the Board will address whether, at any point, the Veteran is entitled to a separate evaluation for recurrent subluxation or lateral instability.  As noted by the Board in January 2017, a March 2016 VA examination report documents an impression of instability of the ACL.  The Veteran also reports giving way of the knee, particularly after walking a fair distance.   Joint stability tests have always been normal, but for the single instance of anterior instability noted in March 2016.  

The Veteran is not entitled to a separate evaluation for recurrent subluxation or lateral instability.  The Board acknowledges the instance of 1+ ACL instability noted on the March 2016 examination, as well as the Veteran's reports of giving way.  However, joint stability testing has been normal on every other occasion.  Furthermore, the March 2017 VA examiner's addendum clearly shows no recurrent subluxation or lateral instability, including by history, to warrant the assignment of a separate compensable evaluation for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The RO has assigned the Veteran a 10 percent evaluation under Diagnostic Code 5260, for painful limitation of flexion, which is otherwise non-compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  

In giving the Veteran benefit of the doubt, he is entitled to a separate 10 percent rating, but no greater, for limited extension of the left knee, effective March 14, 2017, the date of the VA examination showing extension limited to 10 degrees by pain.  38 C.F.R. § 4.71a, Diagnostic Codes 5261.  Prior to this date no pain on extension, or limitation thereof, is indicated.  Extension limited to greater than 10 degrees has never been indicated.  Separate ratings for limited flexion and limited extension are permissible pursuant to VAOPGCPREC 9-2004.  Other than limitation of flexion to 10 degrees on March 14, 2017, the range of motion findings detailed above do not on their face otherwise support a compensable (10 percent) evaluation for limitation flexion or extension at any time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  Accordingly, the appeal is granted to the extent that a 10 percent evaluation is warranted for limitation of extension, effective March 14, 2017.  


The Veteran's left knee disability involves meniscal pathology and a history of meniscectomy prior to the date of his claim.  The Board acknowledges the Veteran's reports of giving way and "locking," particularly with extensive use of the knee and climbing.  However, no objective evidence indicates that the left knee disability has ever manifested by dislocated semilunar cartilage, including with frequent episodes of "locking," pain and effusion into the joint.  Accordingly, an evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage is not warranted.  

In terms of meniscal symptoms, repeated VA examinations have shown pain as the only manifestation.  The Board acknowledges the Veteran's reports of swelling and instability; however, the clinical evidence outweighs the Veteran's reports.  Here, pain has been objectively identified as the symptom of the Veteran's left knee meniscectomy.  If the Board were to assign a separate evaluation for symptomatic removal of the semilunar cartilage in this instance, where the only symptom is pain, the Veteran would be compensated twice for the manifestation of the meniscectomy, i.e. pain.  Moreover, the initial "elevation" for the manifestation of pain resulted from consideration of 38 C.F.R. §§ 4.40 and 4.45 pursuant to the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Lyles, supra.  Accordingly, the Veteran is not entitled to a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ankylosis has never been shown.  The knee disability has not manifested by impairment of the tibia and fibula, or by genu recurvatum.  Diagnostic Codes 5256, 5262 and 5263 are inapplicable.  38 C.F.R. § 4.71a.

In closing, the Board also finds that the preponderance of the evidence is against a finding that an initial compensable rating is warranted for the scars associated with the left knee disability.  The scars noted on examination are stable, measure approximately 1 sq. in., and are not painful.  See February 2014 VA scars examination.  They do not affect an area or areas of 144 square inches or greater.  The Veteran's scars do not affect his head, face or neck, are not deep, and are not unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  There is no evidence of limitation of function attributable to the scars.  38 C.F.R. § 4.118, Diagnostic Code 7805.  No additional higher or alternative ratings under different diagnostic codes can be applied in this case. 

TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).

If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran meets the minimum schedular criteria for consideration of entitlement to a TDIU by virtue of service-connected PTSD, rated as 70 percent disabling since May 19, 2009.  In addition, service connection is in effect for the left knee sprain, status-post surgery with scars, evaluated as outlined above, tinnitus with a 10 percent evaluation, and a bilateral hearing loss disability, evaluated as zero percent disabling.

The Veteran last worked in March 2009.  Historically, he worked as a truck driver.  Educationally, he completed high school and 1 year of college.  He asserts that his left knee disability and PTSD prevent him from obtaining and maintaining substantially gainful employment, such as driving a truck.  He asserts that his knee prevented him from climbing onto trucks, and that his job was hard on his "knee and PTSD."  See December 2010 VA Form 21-8940.

VA obtained information from the Veteran's last employer, who indicated that the Veteran last worked full time in March 2009.  The employer responded that the Veteran was laid off at that time for economic reasons, and that the Veteran was entitled to unemployment benefits.  See VA Form 21-4192.

Initially, the Board notes that there is no indication in the record that bilateral hearing loss or tinnitus in any way affects the Veteran's ability to obtain and retain substantially gainful employment.  Here, he asserts that PTSD and his left knee disability result in an inability to work.  Social Security Administration (SSA) records indicate that the Veteran quit working due to non-service-connected chronic obstructive pulmonary disease (COPD), although they indicate significant impairment from the service-connected psychiatric disability.

As noted above, in January 2017, the Board awarded a 70 percent evaluation for PTSD, panic disorder, and MDD, with alcohol abuse in remission and marijuana dependence.  The facts of that case are incorporated herein by reference.  

In furtherance of assessing the impact of the Veteran's PTSD on employment, the Veteran was afforded a VA examination in March 2016.  The examiner concluded that the Veteran was not unemployable for psychological reasons, noting that the Veteran presented without distress.  The examiner considered the impairment as mild to moderate.  

As outlined above, the Veteran received several VA examinations of the knees.  In each case, it was not indicated that the left knee disability prevented substantially gainful employment.  However, the Veteran has reported difficulty with frequent climbing, a task he performed often during his career as a truck driver.  
After a review of the record, the Board concludes that entitlement to a TDIU is warranted.  The Board acknowledges that there are indications that the Veteran retired due to COPD and that his service-connected knee and psychiatric disabilities do not preclude substantially gainful employment.  However, there is also evidence indicating that the psychiatric disability does in fact preclude such employment.  See October 2012 opinion from Dr. Rubin.  GAF scores during the relevant period range from 41-60, and predominate in the 50s.  SSA records characterize the Veteran's social capacity as markedly limited.  The Veteran has competently related a history of problems climbing, a task he frequently performed in his occupation as a truck driver.  The severity of the psychiatric disability in conjunction with the impairment resulting from the service-connected left knee disability lead the Board to conclude, under the circumstances, that substantially gainful employment is precluded by service-connected disabilities.  Entitlement to a TDIU is warranted.  Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 10 percent for sprain, left knee, status post-surgery with scars, evaluated as painful limitation of flexion, is denied.  

Entitlement to a separate initial 10 percent rating for limitation of extension of the left knee is granted, effective March 14, 2017, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and awards governing the award of monetary benefits.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


